UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANIKA EDREI, et al.,

                                Plaintiffs,
             vs.                                          RULE 502(d) ORDER


 CITY OF NEW YORK, et al.                                 16 Civ. 1652 (JMF) (BCM)

                                 Defendants.




JESSE M. FURMAN, United States District Judge:

1.   The production of privileged or work-product protected documents, electronically stored

     information ("ESI") or information, whether inadvertent or otherwise, is not a waiver of the

     privilege or protection from discovery in this case or in any other federal or state proceeding.

     This Order shall be interpreted to provide the maximum protection allowed by Federal Rule

     of Evidence 502(d).

2.   Nothing contained herein is intended to or shall serve to limit a party's right to conduct a

     review of documents, ESI or information (including metadata) for relevance, responsiveness

     and/or segregation of privileged and/or protected information before production.

        Dated: New York, NY             The Clerk of Court is directed to terminate ECF No. 100.
                         26 2020
               February ____,

                                                               SO ORDERED:

                                                               _____________________________
                                                               Hon. Jesse M. Furman
                                                               United States District Judge
